The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to communication filed June 21, 2021.

Status of Claims
Claims 1-12 were previously canceled, claims 13-22 are pending in the application.

Priority
The priority date that has been considered for this application is May 2, 2018.  

Information Disclosure Statement
  The information disclosure statements (IDS) submitted on 4/30/2021 was filed before the mailing date of the Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendment
(A). Regarding claim objections: Applicant's amendment appropriately addressed the objection to claims 19. The objection has been withdrawn.
(B). Regarding objection to spec: Applicant's amendment appropriately addressed the objection to spec. The objection has been withdrawn.
(C). Regarding objection to drawings: Applicant provided a new figure which appropriately addressed the objection. The objection has been withdrawn.
(D). Regarding art rejection: In regards to pending claims Applicant’s arguments are not persuasive; see response to arguments section in this office action.

Examiner Notes 
(A).      Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. Please see MPEP § 2141.02 and § 2123.

            (B).      Claim limitations are provided with the Bold fonts in the art rejection.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 
invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 13-16, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over TAKAHASHI et al (US 20150301822 A1, hereinafter “TAKAHASHI” cited from IDS filed on 8/21/2020) in view of FRANTZ et al (US 20190258467 A1, hereinafter, “FRANTZ”).

Regarding claim 13 (Previously Presented), TAKAHASHI teaches A method for performing a software update in a control unit of a motor vehicle, the method comprising: 
determining, by a first analysis device of the motor vehicle, one or more control tasks that are transmitted to the control unit, or one or more components of the motor vehicle that request a software module of the control unit (para [0077], “…At S140, the MCU 25 ; 
during a driving operation of the motor vehicle, while the motor vehicle is rolling or an engine of the motor vehicle is in operation (Fig. 3, update condition during travel), predicting, by the first analysis device, during a predefined future time interval in which the control unit is operated to generate control data, an idle time interval in which the generation of the control data by the software module of the control unit is interrupted during the driving operation at least for a predefined minimum duration because of a vehicle state existing then, wherein the idle time interval being predicted is based at least in part on the at least one driving operation and the one or more determined control tasks or the one or more determined components of the motor vehicle (para [0078], “At S150, the MCU 25 determines whether or not the vehicle load state (i.e., the current vehicle load state) detected at S140 equals a lightly loaded state that satisfies the various update conditions (update condition during stop, update condition during travel, and exception condition) read at S130…” wherein the lightly loaded state indicates idle times, Fig, 3/table 30a shows that update condition during driving includes “vehicle speed = low” which indicates a driving operation, “communication bus 5b loaded lightly” wherein the communication bus reads on the one or more determined component); 
at a beginning of the idle time interval, implementing the software update in the control unit by replacing the software module with a new software module (para [0092], “…At S180, the MCU 25 allows the communication controller 22 to transmit the update file to the target ECU, allows the target ECU to update the target program using the update file…” The lightly loaded state determined at step 150 suggests a beginning of the idle time interval); and 
generating, by the new software module of the control unit, control data (para [0092], “…Further, if the target program is normally updated, the MCU 25 allows the communication terminal 3 to transmit a notification indicating the successful update along with the above-mentioned vehicle ID to the center apparatus 10…”); 
wherein the driving operation of the motor vehicle is not interrupted during the implementing the software update (Fig. 3, update condition during travel).
TAKAHASHI does not explicitly teach 
determining, by the first analysis device, at least one driving operation pattern of the motor vehicle based at least in part on at least one of a machine learning technique or a predictive analytics technique, and by using historical operating data of the motor vehicle;
FRANTZ teaches 
determining, by the first analysis device, at least one driving operation pattern of the motor vehicle based at least in part on at least one of a machine learning technique or a predictive analytics technique, and by using historical operating data of the motor vehicle (para [0028], “…the server 182 may be configured to use a historic driving pattern of the vehicle 102 collected over time to predict a route 206 at a particular time and location. …. Over time, the server 182 may collect location data from the computing platform 104 or the mobile device 140, with the user's permission, and therefore determine the driving pattern of the vehicle 102 through machine learning algorithms…”);
TAKAHASHI and FRANTZ are analogous art because both deal with updating software of vehicles.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of TAKAHASHI and FRANTZ before him/her before the effective filing date of the claimed invention, to incorporate the features of FRANTZ into TAKAHASHI because FRANTZ’s teaching provides “an optimization of vehicle software updates” (FRANTZ, para [0013]).

Regarding claim 14 (Previously Presented), TAKAHASHI as modified by FRANTZ teaches claim 13, TAKAHASHI further teaches wherein the control unit comprises a plurality of software modules, and wherein implementing the software update comprises replacing the software module independently of any other of the software modules of the plurality of software modules (para [0076], “…the MCU 25 specifies an ECU (hereinafter referred to as "target ECU") corresponding to an ECU program to be updated and an ECU program (hereinafter referred to as "target program") to be , FRANTZ further teaches and wherein the minimum duration is an updated duration for which at least one software module is used (para [0028], “The time 204 estimated to perform the update vary due to multiple factors, including route 206, traffic along a particular route 208, weather conditions 210, and driving conditions 212…” For motivation to combine, refer to office action regarding claim 1).

Regarding claim 15 (Previously Presented), TAKAHASHI as modified by FRANTZ teaches claim 14, TAKAHASHI further teaches wherein at least one software module of the plurality of software modules represents a micro-component or a micro-function of a device function (para [0042], “The microcomputer 23 includes a microcontroller unit (hereinafter referred to as "MCU") 25, flash memory 26, ROM 27, and RAM 28. The MCU 25 performs various processes based on an ECU program…”).

Regarding claim 16 (Previously Presented), TAKAHASHI as modified by FRANTZ teaches claim 15, TAKAHASHI further teaches wherein the control unit comprises a micro- services or a service-oriented architecture to provide embedded software or software with the micro-components or micro-functions (para [0042], “…The flash memory 26 stores various ECU programs to control a control-target instrument assigned to the ECU…”).

Regarding claim 21 (Previously Presented), TAKAHASHI as modified by FRANTZ teaches claim 13, TAKAHASHI further teaches wherein implementing the software update comprises renewing at least one software module or a new installation of an additional software module for a new control function (para [0092], “…At S180, the MCU 25 allows the communication controller 22 to transmit the update file to the target ECU, allows the target ECU to update the target program using the update file,…”).

Regarding claim 22 (Previously Presented), it is directed to A motor vehicle to implement the method disclosed in claim 13, please see the rejections directed to claim 13 above which also cover the limitations recited in claim 22. Note that, TAKAHASHI teaches A motor vehicle comprising a control unit for generating control data, wherein the control unit is configured to perform operations (Fig. 1). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over TAKAHASHI in view of FRANTZ as applied to claim 13, in further view of Chen et al (US 20170364138 A1, hereinafter, “Chen”).

Regarding claim 17 (Previously Presented), TAKAHASHI as modified by FRANTZ teaches claim 13, but does not explicitly teach wherein the first analysis device is implemented in a monitoring device different from the control unit, and wherein the monitoring device is configured to determine the idle time interval based at least in part on communication data transferred between the control unit and at least one further vehicle component.
Chen teaches 
wherein the first analysis device is implemented in a monitoring device different from the control unit, and wherein the monitoring device is configured to determine the idle time interval based at least in part on communication data transferred between the control unit and at least one further vehicle component (para [0076], “Vehicle computing system 4 may determine whether the vehicle is idle (504). For instance, maintenance module 24 may monitor one or more signals to determine whether the vehicle has become idle….”).
The combination of TAKAHASHI and FRANTZ along with Chen are analogous art because all deal with vehicle controls.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of TAKAHASHI, FRANTZ and Chen before him/her before the effective filing date of the claimed invention, to incorporate the features of Chen into TAKAHASHI and .

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over TAKAHASHI in view of FRANTZ as applied to claim 13, in further view of HAMADA et al (US 20190347402 A1, hereinafter, “HAMADA”).

Regarding claim 18 (Previously Presented), TAKAHASHI as modified by FRANTZ teaches claim 13, but does not explicitly teach wherein the control unit comprises a second analysis device, and wherein the method further comprises: 
predicting, by the second analysis device, future calculation tasks requested in the control unit based at least in part on at least one of a machine learning technique or predictive analytics technique; and 
implementing the calculation tasks before the calculation tasks are actually requested.
HAMADA teaches 
wherein the control unit comprises a second analysis device (para [0028], “(1) A detection device according to an embodiment of the present invention that detects unauthorized communication in an on-vehicle network mounted on a vehicle includes…”), and wherein the method further comprises: 
predicting, by the second analysis device, future calculation tasks requested in the control unit based at least in part on at least one of a machine learning technique or predictive analytics technique (para [0040], “…a prediction unit that predicts an occurrence of second information in the on-vehicle network that indicates the state or control related to the vehicle based on the first information monitored by the monitoring unit; and a determination unit that determines, in a case where the second information is transmitted in the on-vehicle network, whether or not the transmitted second information is unauthorized based on a result of prediction performed by the prediction unit.” wherein a determination unit that determines reads on future tasks); and 
implementing the calculation tasks before the calculation tasks are actually requested (para [0040], “…and a determination unit that determines, in a case where the second ).
The combination of TAKAHASHI and FRANTZ along with HAMADA are analogous art because all deal with vehicle controls.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of TAKAHASHI, FRANTZ and HAMADA before him/her before the effective filing date of the claimed invention, to incorporate the features of HAMADA into TAKAHASHI and FRANTZ because HAMADA’s teaching provides a system “for improving security in an on-vehicle network” (HAMADA, para [0021]).

Regarding claim 19 (Currently Amended), TAKAHASHI as modified by FRANTZ and HAMADA teaches claim 18, HAMADA further teaches wherein the second analysis device is configured to predict the future calculation tasks at [[the]] an operating system level or using a field programmable gate array (FPGA). [[FPGA.]] (para [0040], (7) A detection program according to an embodiment of the present invention used in a detection device that detects unauthorized communication in an on-vehicle network mounted on a vehicle causes a computer to function as…” wherein a detection program reads on the operating system level. For motivation to combine, refer to office action regarding claim 18).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over TAKAHASHI in view of FRANTZ as applied to claim 13, in further view of BEN NOON et al (US 20150191135 A1, hereinafter, “NOON”).

Regarding claim 20 (Previously Presented), TAKAHASHI as modified by FRANTZ teaches claim 13, but does not explicitly teach further comprising: Atty. Dkt. No. 4557.2430001- 5 -Dr. Anil THURIMELLA Application No. To Be Assigned 
after the software update, implementing, malware detection based at least in part on a minority classification relating to the control data generated by the new software module of the software update; and 
determining whether the control data generated by the new software module meet one or more predefined data patterns; 
when the control data do not meet the one or more predefined data patterns, classifying the control data as control data of malware; and 
signaling that malware has been detected.
NOON teaches 
further comprising: Atty. Dkt. No. 4557.2430001- 5 -Dr. Anil THURIMELLA Application No. To Be Assigned 
after the software update, implementing, malware detection based at least in part on a minority classification relating to the control data generated by the new software module of the software update (para [0063], “…it is assumed that in a block 111 the processor determines that the data section comprises an instruction for updating firmware in optionally the ECM (not shown) of engine control system 62. …. Prior to allowing the message to proceed to high-speed bus 61 and engine control system 62, processor 41 determines in a block 113 if the message has been authenticated by authentication module 47 in Watchman 40A, or in Watchman 40C, as properly cryptographically signed…”); and 
determining whether the control data generated by the new software module meet one or more predefined data patterns (para [0058], “…In a block 126 processor 41 makes a determination as to whether the message appears to be part of a pattern of messages…”); 
when the control data do not meet the one or more predefined data patterns, classifying the control data as control data of malware (para [0058], “…for example a pattern of repeated identical messages or a pattern of unwarranted message, that indicate a cyber attack”); and 
signaling that malware has been detected (para [0059], “…On the other hand if processor 41 determines that the message indicates a cyber attack, the processor .
The combination of TAKAHASHI and FRANTZ along with NOON are analogous art because all deal with vehicle controls.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of TAKAHASHI, FRANTZ and NOON before him/her before the effective filing date of the claimed invention, to incorporate the features of NOON into TAKAHASHI and FRANTZ because NOON’s teaching provides a system that “may benefit from improved statistics in providing measures and maintenance of vehicle health, and detecting vulnerability or exposure to Cyber attacks and providing early warnings and procedures for dealing with of such attacks” (NOON, para [0014]).

Response to Arguments
Applicant's arguments regarding art rejections filed 6/21/2021 have been fully considered but they are not persuasive. 
On p10 last paragraph of the Remarks, Applicant argued that “Takashi does not predict anything that will occur during a "predefined future time interval."”
Examiner respectfully disagrees, because, Takahashi determines if a lightly loaded state satisfies the various update conditions, the determining process starts from the current state and predict into future time because the various update conditions reasonably involve certain amount of time. e.g. in para [0065], Takahashi considers that the battery level in the update condition is higher than or equal to a predetermined level to prevent the battery from being consumed, which reads on predicting a condition that will occur in the future. Thus Takahashi teaches the claim feature under discussion.
On p11 first full paragraph, Applicant also argued that “Takashi does not determine "an idle time interval in which the generation of the control data by the software module of the control unit is interrupted during the driving operation at least for a predefined minimum duration." See Takahashi, ¶¶65-66, 77-78. That is, the "current vehicle load state" merely indicates the load state at present. It does not specify an interval corresponding to "at least [] a predefined minimum duration" in which the vehicle load state will be maintained.
Examiner respectfully disagrees, because, Takahashi determines if a lightly loaded state satisfies the various update conditions wherein the conditions includes stop (Takahashi, para [0078]) which reads on idle time when the generation of the control data by the software module of the control unit is interrupted, and the update is not instantaneous, so the condition reasonably comprise certain amount of time. e.g. in para [0065], Takahashi considers that the battery level in the update condition is higher than or equal to a predetermined level to prevent the battery from being consumed, which indicates that the update condition of Takahashi allows or maintains certain amount of time for the update to be successfully performed. Thus Takahashi teaches the claim feature under discussion.
On p11 last paragraph, Applicant argued that “As the other cited references fail to cure the deficiencies of Takahashi”, Applicant submits that independent claim 13 is patentable over the cited art, and dependent claims and independent claim 22 are all patentable. 
Examiner respectfully disagrees, because as explained above, Takahashi teaches the claim features under discussion, the claims are rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. TILLMAN et al is cited for teaching HYBRID ELECTRIC VEHICLE WITH AUTOMATED SOFTWARE UPDATE SYSTEM.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/S. Sough/SPE, Art Unit 2192